Weiss v Konner (2016 NY Slip Op 01599)





Weiss v Konner


2016 NY Slip Op 01599


Decided on March 8, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2016

Friedman, J.P., Acosta, Renwick, Richter, JJ.


423 117716/09

[*1]Michael C. Weiss, etc., et al., Plaintiffs-Appellants, —
vDennis Konner, Esq., Defendant-Respondent.


Law Offices of Michael A. Haskel, Mineola (Brandon M. Zlotnick of counsel), for appellants.
Matalon Shweky Elman PLLC, New York (Howard I. Elman of counsel), for respondent.

Judgment, Supreme Court, New York County (O. Peter Sherwood, J.), entered January 7, 2015, dismissing the complaint pursuant to an order, same court and Justice, entered November 14, 2014, which granted defendant's motion for summary judgment, unanimously affirmed, with costs.
The motion court correctly dismissed plaintiffs' slander claims. Given the context in which the alleged statements were made, a reasonable listener would conclude that they conveyed nonactionable opinions, rather than statements of fact (see Mann v Abel, 10 NY3d 271, 276 [2008], cert denied 555 U.S. 1170 [2009]; Steinhilber v Alphonse, 68 NY2d 283, 294 [1986]). Defendant provided the probate petition, which included a substantially lower value for the property than the sale price at the closing, as the factual basis to support his alleged statements at the closing that plaintiffs had signed and filed the perjurious and fraudulent probate petition, and the statements do not suggest the existence of undisclosed facts (see e.g. Saint David's Sch. v Hume, 101 AD3d 582 [1st Dept 2012]). Thus, the slander per se claim fails. Similarly, plaintiffs' slander of title claim fails, since the record shows that defendant's statements were not made with reckless disregard for the truth (see Kiam v Park & 66th Corp., 87 AD3d 887 [1st Dept 2011], lv denied 18 NY3d 809 [2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 8, 2016
DEPUTY CLERK